UNITED STATES COURT OF APPEALS

                      FOR THE FIFTH CIRCUIT



                            No. 92-4120
                         Summary Calendar


CURTIS SHABAZZ,


                                              Plaintiff-Appellant,


                              versus


JAMES A. LYNAUGH, ET AL.,


                                              Defendants-Appellees.




          Appeal from the United States District Court
                for the Eastern District of Texas

                       (September 29, 1992)


Before POLITZ, Chief Judge, DUHÉ and DeMOSS, Circuit Judges.



PER CURIAM:

     Curtis Shabazz, proceeding pro se and in forma pauperis,

appeals the dismissal under 28 U.S.C. § 1915(d) of his civil rights

suit. The district court found an absence of a significant injury,

a requirement under then controlling circuit precedents.     Those

precedents were overruled by the intervening decision of the
Supreme Court in Hudson v. McMillian.1                    We vacate and remand for

reconsideration in light of Hudson.

     Shabazz      filed     a    42     U.S.C.   §   1983   suit     against     various

officials    of    the     Texas       Department    of   Criminal    Justice     and a

corrections officer at the Eastham Unit, complaining of excessive

force which resulted in injury to his knee and shoulder.                     Following

a Spears2 hearing, and determining that no significant injury was

sustained, the district court exercised the authority vested by

28 U.S.C. § 1915(d) and dismissed the in forma pauperis suit as

frivolous.     Shabazz timely appealed.

     In overruling this court's precedents, the Hudson Court held

that in order to establish an eighth amendment violation in an

excessive force case, the complainant need not plead and prove

significant       injury    as     a    necessary     requisite      for   his    claim.

Accordingly,       we    must      vacate    the     dismissal     and     remand    for

reconsideration in light of the teachings of Hudson.                             In this


    1
            _____ U.S. _____, 112 S.Ct. 995, 117 L.Ed.2d 156 (1992).

     2
          Spears v. McCotter, 766 F.2d 179 (5th Cir. 1985). In
Spears we approved the use of a limited evidentiary hearing in lieu
of a written questionnaire to flesh out the factual and legal bases
for pro se prisoner complaints. These hearings were recorded on
audiotape, a procedure which, after transcription, produced what we
implicitly approved as a sufficient appellate record. See Wesson
v. Oglesby, 910 F.2d 278 (5th Cir. 1990). In the present case, as
in several others previously reviewed by us including 92-4125,
Sparks v. Murphy; 92-4191, Green v. Ward; 92-4183, Green v. Scott;
92-4256, Aguilar v. Terrell; 92-4205, Winn v. Turner; 92-4298,
Graves v. Russell; and 92-4233, Holman v. Reed, the hearing was
recorded on videotape which is superior to the audiotape and, for
Spears hearings purposes, is considered a sufficient record of the
proceedings.


                                             2
reconsideration the district court should look to:                the extent of

the injury     suffered;   the   need       for   application    of     force;   the

relationship between that need and the amount of force used; the

threat reasonably perceived by responsible officials; and any

efforts made     to   temper   the   severity       of   a   forceful    response.

Hudson.3

        VACATED and REMANDED.




    3
          _____ U.S. at _____, 112 S.Ct. at 999, 117 L.Ed.2d at 166
(citing Whitley v. Albers, 475 U.S. 312, 321, 106 S.Ct. 1078, 1085,
89 L.Ed.2d 251, 261-62 (1986)).


                                        3